UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) July 18, 2017 TAUTACHROME INC. (Exact name of registrant as specified in its charter) Delaware 333-141907 20-5034780 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 1846 E. Innovation Park Drive, Oro Valley, Arizona (Address of principal executive offices) (Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events As of June 16, 2017, Eric McRae no longer holds the position of Business Operations Manager or any other position or title with Tautachrome Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TAUTACHROME INC. Date: July 18, 2017 By: /s/ Jon N. Leonard Jon N. Leonard President & CEO 3
